UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:March 31, 2011 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-18412 YTB International, Inc. (Exact name of registrant as specified in its charter) Delaware 20-2181181 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1901 East Edwardsville Road, Wood River, IL62095 (Address of principal executive offices)(Zip Code) (618) 655-9477 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox As of May 6, 2011, there were 84,925,276 shares of the registrant’s Class A Common Stock, $0.001 par value, outstanding and 33,757,936 shares of the registrant’s Class B Common Stock, $0.001 par value, outstanding. 1 YTB INTERNATIONAL, INC. Index to Quarterly Report on Form 10-Q Three months ended March 31, 2011 PART I FINANCIAL INFORMATION Item 1. Financial Statements. Condensed Consolidated Balance Sheets - March 31, 2011 (Unaudited) and December 31, 2010 3 Condensed Consolidated Statements of Operations (Unaudited) - Three months ended March 31, 2011 and 2010 4 Condensed Consolidated Statements of Cash Flows (Unaudited) -Three months ended March 31, 2011 and 2010 5-6 Notes To Condensed Consolidated Financial Statements (Unaudited) 7-18 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 19-28 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 28 Item 4. Controls and Procedures. 28 PART II OTHER INFORMATION Item 1. Legal Proceedings. 28 Item 1A. Risk Factors. 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 28 Item 3. Defaults Upon Senior Securities. 28 Item 4. [Removed and Reserved.] 28 Item 5. Other Information. 28 Item 6. Exhibits. 29 Signatures 30 2 YTB INTERNATIONAL, INC. Condensed Consolidated Balance Sheets (Unaudited) March 31, December 31, In thousands, except share and per share data ASSETS Current assets: Cash $ $ Restricted cash Short-term investments 28 28 Accounts receivable Notes receivable, net Inventory, net 88 Prepaid marketing commissions and advances Other prepaid expenses and current assets Total current assets Assets held for sale Property and equipment, net (including assets subject to sales contract of $6.515as of March 31, 2011 Goodwill Notes receivable 30 Other assets 10 TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Current liabilities: Accounts payable $ $ Accrued commissions Accrued payroll and related expenses Other accrued expenses Deferred revenue Short-term debt - Other current liabilities Total current liabilities Other long-term liabilities: Other income tax liabilities Finance obligation - Accrued severance Total other long-term liabilities TOTAL LIABILITIES Commitments and Contingencies (Note 14) STOCKHOLDERS' EQUITY Preferred stock, $.001 par value, 5,000,000 authorized, none issued and outstanding at December 31, 2011 and 2010 - - Class A Common stock, $.001 par value, 300,000,000 shares authorized; 84,112,704 and 81,812,521 shares issued and outstanding at March 31, 2011 and December 31, 2010, respectively. 84 82 Class B Common Stock, $.001 par value, 100,000,000 shares authorized; 33,758,436 and 33,373,505 shares issued and outstanding at March 31, 2011 and December 31, 2010, respectively; convertible into Class A shares on a one-for-one basis 34 34 Additional paid-in capital Accumulated other comprehensive income 15 12 Accumulated deficit ) ) Treasury stock, at cost, 25,404 shares at March 31,2011 and December 31, 2010 ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes to unaudited condensed consolidated financial statements. 3 YTB INTERNATIONAL, INC. Condensed Consolidated Statements of Operations (Unaudited) Three months ended March 31, In thousands, except share and per share data NET REVENUES Marketing site sales and monthly fees $ $ Product sales and commissions Other 78 34 Total net revenues OPERATING EXPENSES Marketing commissions Product cost and commissions Depreciation and amortization Write-down of notes receivable - Asset impairment- long-lived assets - Loss on sale of assets - General and administrative Total operating expenses OPERATING LOSS ) ) OTHER INCOME (EXPENSE) Interest and dividend income 11 37 Interest expense ) ) Foreign currency translation loss (2 ) - Total other expense ) ) LOSS FROM CONTINUING OPERATIONS BEFORE INCOME TAX BENEFIT ) ) INCOME TAX (BENEFIT) PROVISION ) 25 LOSS FROM CONTINUING OPERATIONS ) ) (LOSS) INCOME FROM DISCONTINUED OPERATIONS (NET OF TAX) ) 5 NET LOSS $ ) $ ) NET LOSS PER SHARE: Weighted average shares outstanding - basic and diluted for Class A common stock and Class B shares common stock Loss per share from continuing operations - basic and diluted* $ ) $ ) Loss (income) per share from discontinued operations - basic and diluted* $ ) $ Net loss per share - basic and diluted* $ ) $ ) *Amounts for Class A and Class B shares are the same under the two-class method. See accompanying notes to unaudited condensed consolidated financial statements. 4 YTB INTERNATIONAL, INC. Condensed Consolidated Statements of Cash Flows (Unaudited) Three months ended March 31, In thousands CASH FLOWS FROM OPERATING ACTIVITIES: Net Loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Provision for/write-off of uncollectible notes and advances - Loss on sale of assets - Income from disposal of discontinued operations, net of tax ) (5 ) Impairment loss on property and equipment - (Recoveries of ) reserve against inventory - ) Write off of Deferred Gain ) - Reserve against (recoveries of) inventory ) - Bad debt provision reversal - ) Amortization of restricted stock 33 3 Stock option expense 16 63 Stock Based Compensation - costs associated with sale of assets - Compensation expense (credit) 3 ) Change in operating assets and liabilities: Restricted cash-collateral provided by (used as) reserves for credit card processing - Restricted cash-Canadian operations 2 7 Accounts receivable, net Notes receivable, net 21 Inventory ) 43 Prepaid marketing commissions and advances 48 Other prepaid expenses and current assets ) ) Accounts payable 61 ) Accrued commissions ) ) Other accrued expenses ) ) Other current liabilities ) 19 Deferred Charges ) - Deferred revenue ) ) Other income tax liabilities 48 4 NET CASH USED IN OPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property and equipment ) (2 ) Proceeds from sale of property and equipment 19 NET CASH PROVIDED BYINVESTING ACTIVITIES 17 CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of debt - Principal repayments of debt ) (7
